723 N.W.2d 567 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jesse Gene BURNS, Defendant-Appellant.
Docket No. 131898. COA No. 270886.
Supreme Court of Michigan.
November 17, 2006.
On order of the Court, the application for leave to appeal the July 18, 2006 order of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the intermediate sanction described in MCL 769.31(b) and MCL 769.34(4), which require the trial court to impose a sentence that does not include prison, constitutes a statutory maximum sentence under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), for which the departure reasons must be decided by a jury or admitted by the defendant, where the defendant is being sentenced for a violation of probation.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.